Citation Nr: 0711834	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  05-31 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1957 to 
January 1958.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND



The record reflects that the veteran in this case, who was 
born in 1934, last worked in 1994 as a bar manager, a 
position he had held since 1964.  In 2004, the veteran 
submitted his application for TDIU benefits.  Although he has 
advised he walks 3 miles a day, 5 days a week and plays 
racquet ball 4 days a week, he is contending he is incapable 
of substantially gainful employment due to his service 
connected disabilities.  (These consist of bilateral hearing 
loss, rated as 60 percent disabling, and tinnitus, rated as 
10 percent disabling.)  

In cases such as these, the Court of Appeals for Veterans 
Claims has been increasingly desirous of the record including 
medical opinions on the question of a claimant's 
employability.  Such an opinion is not currently part of the 
record.  Accordingly, the case will be remanded to obtain a 
medical opinion addressing whether or not the veteran is 
unemployable due solely to his service connected 
disabilities.  

Under the circumstances, the case is REMANDED for the 
following action:

1.  Obtain VA treatment records for the 
veteran from July 2005 to the present. 

2.  Once the above development is 
complete, schedule the veteran for a VA 
examination by an individual with the 
appropriate expertise.  The examiner 
should be provided with the veteran's 
claim file and asked to fully review it.  
The examiner should specifically indicate 
whether, without taking his age into 
account, the veteran is precluded from 
obtaining or maintaining any gainful 
employment (consistent with his education 
and occupational experience) solely due 
to his service-connected disabilities 
(bilateral hearing loss and tinnitus).  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


